DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7, 9-10, 14, 16 & 18-19 (the claimed invention) are allowed.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101. Applicant's arguments regarding 101 filed in the email correspondence on 7/2/21 were fully considered and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements are emphasized in bold and to be removed to identify the abstract idea):



A computer-implemented method for conducting a secure payment transaction for a purchase at a merchant premises of a merchant using a client device and a remote point-of-sale (POS) system associated with the merchant that is external to the merchant premises, the client device comprising a smart shopping cart system and a mobile device including an account identifier associated with an issuer institution and at least one issuer key, used for authentication in a Card-Present transaction, which is provisioned by and corresponding to the issuer institution, the method further comprising:
pairing, via near-field communication (NFC), the smart shopping cart system with the mobile device, the smart shopping cart system comprising at least one input device and at least one processor;
, with the at least one input device, a data source associated with at least one product to be purchased; 
determining, with the client device, at least one identifier for the at least one product to be purchased from the data source, each of the at least one product associated with a transaction value; 
detecting a checkout action with the client device when the client device passes through a sensor while exiting the merchant premises to initiate the secure payment transaction;
in response to detecting the checkout action, generating, with the client device, at least one transaction message based at least partially on the transaction value of each of the at least one product to be purchased and the account identifier;
generating, with the client device, a cryptogram based at least partially on the at least one transaction message and the at least one issuer key by digitally signing the at least one transaction message with the at least one issuer key; 
transmitting, with the client device, the cryptogram to the remote POS system associated with the merchant for transfer to the issuer institution by way of a transaction server;
verifying, at the issuer institution, the secure payment transaction by generating a second cryptogram based on the at least one transaction message and the at least one issuer key corresponding to the account identifier and matching the second cryptogram to the first cryptogram; and 
, to the remote POS system, an approval of the secure payment transaction to cause deactivation of a security device on the at least one product to prevent activation of a security alarm when the client device exits the merchant premises.




includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, specifically a fundamental economic practice of conducting a secure payment transaction with a merchant external to the premises.  YES, the claims are abstract. 

Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of integration into a practical application.  The limitations apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  As applicant has described in the email correspondence on 7/2/21:

 “Under Step 2A, the claims solve a technical problem in which options for electronic payment transactions are limited in situations in which a “Card-Not-Present” transaction improved secure transaction system that eliminates the need for merchants to have a physical POS infrastructure at their merchant stores in order to conduct a Card-Present transaction.  By generating a cryptogram on a mobile device at the merchant store and conducting the transaction through a remote POS system, rather than a local, physical POS system at the merchant store, merchants can conduct payment transactions without requiring customers to checkout at a physical POS system, avoiding lines and making the shopping experience more enjoyable for customers.  This benefit is furthered by the amended claims which specify that the issuer system generates a second cryptogram to verify the transaction.  Further, the claims are also eligible under Step 2A because deactivating a security device based upon a checkout action is a practical application.  The claims are also eligible under Step 2B because the claims are directed to significantly more than an abstract idea.  For example, generating a cryptogram with a mobile device based on a transaction message and an issuer key by digitally signing the transaction message with the issuer key and generating a second cryptogram at the issuer system to verify the transaction is not a routine or conventional process.  Moreover, deactivating a security device to allow for a customer to exit the merchant premises after matching cryptograms is also not a routine or conventional process”


the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Ehret (Applicant’s representative) on 7/1/21 (as well as further telephone discussion and email correspondence attached in the interview summary).

The application has been amended as follows: 

Claim 1.	(Currently Amended)  A computer-implemented method for conducting a secure payment transaction for a purchase at a merchant premises of a merchant using a client device and a remote point-of-sale (POS) system associated with the merchant that is external to the merchant premises, the client device comprising a smart shopping cart system and a mobile device including an account identifier associated with an issuer institution and at least one issuer key, used for authentication in a Card-Present transaction, which is provisioned by and corresponding to the method further comprising:
pairing, via near-field communication (NFC), the smart shopping cart system with the mobile device, the smart shopping cart system comprising at least one input device and at least one processor;
scanning, with the at least one input device, a data source associated with at least one product to be purchased; 
determining, with the client device, at least one identifier for the at least one product to be purchased from the data source, each of the at least one product associated with a transaction value; 
detecting a checkout action with the client device when the client device passes through a sensor while exiting the merchant premises to initiate the secure payment transaction;
in response to detecting the checkout action, generating, with the client device, at least one transaction message based at least partially on the transaction value of each of the at least one product to be purchased and the 
generating, with the client device, a cryptogram based at least partially on the at least one transaction message and the at least one issuer key by digitally signing the at least one transaction message with the at least one issuer key; 
transmitting, with the client device, the cryptogram to the remote POS system associated with the merchant for transfer to the issuer institution by way of a transaction server;
verifying, at the issuer institution, the secure payment transaction by generating a second cryptogram based on the at least one transaction message and the at least one issuer key corresponding to the account identifier and matching the second cryptogram to the first cryptogram; and 
sending, to the remote POS system, an approval of the secure payment transaction to cause deactivation of a security device on the at least one product to prevent activation of a security alarm when the client device exits the merchant premises.

Claim 6.	(Cancelled).

Claim 7.	(Currently Amended)  The computer-implemented method of claim 1, wherein each of the at least one issuer key comprises at least one of a symmetric secret key and an asymmetric secret key.

Claim 9.	(Currently Amended)  The computer-implemented method of claim 1, wherein the client device further comprises a merchant application and an electronic wallet application, wherein the merchant application receives the at least one identifier for the at least one product to be purchased and detects the checkout action with the client device, and wherein the electronic wallet application generates the at least one transaction message and generates the cryptogram, the method further comprising sending, with the merchant application, an initial transaction message to the electronic wallet application, wherein the at 

Claim 10.	(Currently Amended)  A system for conducting a secure payment transaction for a purchase at a merchant premises of a merchant using a client device and a remote point-of-sale (POS) system associated with the merchant that is external to the merchant premises, the client device comprising an account identifier associated with an issuer institution and at least one issuer key, used for authentication in a Card-Present transaction, which is provisioned by and corresponding to the system comprising:
a client device comprising a mobile device and a smart shopping cart system, the client device 
pair, via near-field communication (NFC), the smart shopping cart system with the mobile device, the smart shopping cart system comprising at least one input device and at least one processor;
scan, with the at least one input device, a data source associated with at least one product to be purchased; 
determine, with the client device, at least one identifier for the at least one product to be purchased from the data source, each of the at least one product associated with a transaction value; 
detect a checkout action when the client device passes through a sensor while exiting the merchant premises to initiate the secure payment transaction;
each of the at least one product to be purchased and the 
generate, with the mobile device, a cryptogram based at least partially on the at least one transaction message and the at least one issuer key by digitally signing the at least one transaction message with the at least one issuer key; and
transmit the cryptogram to the remote POS system associated with the merchant for transfer to the issuer institution by way of a transaction server; 
an issuer system associated with the issuer institution and comprising an issuer server, the issuer system configured to verify the secure payment transaction by generating a second cryptogram based on the at least one transaction message and the at least one issuer key corresponding to the account identifier and matching the second cryptogram to the first cryptogram; and
a security device adapted to be arranged on the at least one product, the security device configured to be deactivated in response to approval of the secure payment transaction to prevent activation of a security alarm when the client device exits the merchant premises.

Claim 15.	(Cancelled).

each of the at least one issuer key comprises at least one of a symmetric secret key and an asymmetric secret key.

Claim 18.	(Currently Amended)  The system of claim 10, wherein the client device further comprises a merchant application and an electronic wallet application, wherein the merchant application receives the at least one identifier for the at least one product to be purchased and detects the checkout action with the client device, and wherein the electronic wallet application generates the at least one transaction message and generates the cryptogram, and wherein the client device is further 

Claim 19.	(Currently Amended)  At least one non-transitory computer-readable medium for conducting a secure payment transaction for a purchase at a merchant premises of a merchant using a client device and a remote point-of-sale (POS) system associated with the merchant that is external to the merchant premises, the client device comprising an account identifier associated with an issuer institution and at least one issuer key, used for authentication in a Card-Present transaction, which is provisioned by and corresponding to the issuer institutiontheat least one processor of the client device, perform operations comprising:
pairing, via near-field communication (NFC) by the at least one processor of the client device comprising a smart shopping cart system and a mobile device, the smart shopping cart system with the mobile device, the smart shopping cart system comprising at least one input device;
scanning, with the at least one input device, a data source associated with at least one product to be purchased; 
determining, with the client device, at least one identifier for the at least one product to be purchased from the data source, each of the at least one product associated with a transaction value; 
detecting a checkout action when the client device passes through a sensor while exiting the merchant premises to initiate the secure payment transaction;
in response to detecting the checkout action, generating, with the mobile device, at least one transaction message based on the transaction value of each of the at least one product to be purchased and the 
generating, with the mobile device, a cryptogram based at least partially on the at least one transaction message and the at least one issuer key by digitally signing the at least one transaction message with the at least one issuer key; 
transmitting the cryptogram to the remote POS system associated with the merchant;
verifying, at the issuer institution, the secure payment transaction by generating a second cryptogram based on the at least one transaction message and the at least one issuer key corresponding to the account identifier and matching the second cryptogram to the first cryptogram; and 
sending, to the remote POS system, an approval of the secure payment transaction to cause deactivation of a security device on the at least one product to prevent activation of a security alarm when the client device exits the merchant premises.


REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.



Most Relevant Prior Art:

Bacallao (US 20180165670 relying on provisional 62433975) provides a method for electronic exchange between a remote POS and a paired mobile and store-supplied device.

Tseretopoulos (CA 2950530) provides a system for asynchronously authenticating data based on cryptograms with an issuer system during a transaction.

O’Connel (US 20130304648) provides a method/system for using a payment processing network as an authorization engine by comparing a locally generated cryptogram against a cryptogram received in a request message.

Loof (US 20020186133) provides a self-checkout system where an attached electronic article surveillance (EAS) tag is deactivated upon purchasing the selected article at a retail store.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ramalingam (US 20130151358) provides virtual point-of-sale (POS) devices are established in the cloud for use by customers at a physical merchant location.

Makhotin (US 10817875) provides a method for securely processing remote transactions including consumer authentication.

Chomley (US 20190057435) provides systems and methods for assisting in shopping at a physical store by tracking items placed in a shopping cart.

Rothschild (US 20120041845) systems and methods are provided for enabling a customer to perform a self-check-out procedure during a purchasing transaction.

Katzin (US 20120271712) systems and methods are provided for a more streamlined experience for consumers with protection against shoplifting for store owners.

Reese (US 20140074635) provides a cryptographically secure computing environment for electronic commerce using virtual point of sale (VPOS) transactions in electronic devices.

Roemmele (NPL) discusses the Amazon Go store model along with the user experience.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695